Title: To Thomas Jefferson from Thomas Worthington, 26 April 1804
From: Worthington, Thomas
To: Jefferson, Thomas


          
            Sir
            Chilicothe April 26th 1804
          
          When I last had the pleasure of seeing you I mentioned Mr George Hoffman a young gentleman of this place to you as a fit person to be appointed to one of the land offices in the Indiana Territory. I was not at that time certain he would serve but since my return have learned from him that he will if appointed register of the land office at Kaskaskia May I take the liberty of soliciting that appointment for him. I assure you Sir he is every way well qualified to fill the office and one among the most worthy deserving young men I know. I have not yet obtained sufficient information in relation to the Receiver of public monies at Steubenville but expect I shall in a few days when I will again do myself the pleasure to write you—Our state government appears to operate quite agreeable and so far our affairs present the most flattering prospects The people almost universally are highly gratified with the proceedings of the General Government
          I beg you to be assured of my most sincere wishes for your health & happiness.
          
            T Worthington
          
        